DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on July 29, 2022 are entered into the file. Currently, claims 1-5, 8, 9, 12, and 13 are cancelled; claims 6, 7, 10 and 11 are amended; claim 14 is withdrawn and amended; resulting in claims 6, 7, 10 and 11 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the structure of the claimed three-dimensional decorative piece is indefinite in light of the amendments made to independent claim 6 in the response field July 29, 2022. 
Lines 3-10 of the claim recite a layer structure, wherein the decorative piece is made of a thermoplastic synthetic resin comprised of an upper layer, intermediate layer of thermoplastic synthetic resin and lower layer of a thermal bonding film. The upper layer is said to be comprised of a thermoplastic synthetic resin layer having vapor deposited metal layer on the lower surface and a first printing layer on the upper surface followed by a second printing layer. This layer structure is exemplified in Figure 5 of the instant application. 
Lines 3-4 have been amended to recite “the upper layer having a protruding portion formed into a protruded shape”, however, it is unclear which layer of the upper layer has the protruded shape, whether it is all the layers or just the upper most layer (i.e. second ink layer). Lines 17-18 have been added reciting “the fine lines are pressed into an upper surface of the protruding portion” however, it is unclear if this is a process limitation performed on the decorative piece at a later point in time or is present as a structural feature of the claimed invention.
In looking to the specification for guidance, the upper layer is said to be a laminated film as shown in Figure 5, wherein the upper film includes a thermoplastic synthetic rein film that can be molded through high frequency dielectric heating (pg-pug [0047]). The specification further describes a design (41) that is printed onto the first printing layer (40) such that the positions of the design correspond to the bird, leaves and lily of the emblem shown in Figure 1 (pg-pub [0052]). The second printing layer is formed by printing a transparent UV ink overlapping the design (41) on the first printing layer (40), wherein the second printing layer is then cured (pg-pub [0053-0054]). It would appear that there are three separate components: first printing layer, design, and a cured second printing layer, however, this is not reflected in the claims. Paragraph [0062] contradicts this, however, stating that the fine lines having a film thickness remain on the protruding portion as the design.
The process of forming the decorative piece is disclosed in paragraphs [0060-0066] of the pg-pub. In a first high-frequency dielectric heating step, an engraved die having an engraved surface is used to shape a three-dimensional design on the upper layer, the engraved die has recesses and protrusions to form the various designs (bird, leaves, lily). The die is said to no have recesses or protrusion that correspond with the fine line pattern, however, the engraved die is provided with fusion cutting blades to cut the decorative piece into the desired shape (Figure 9-10, [0060-0061]). In paragraph [0062], the intermediate layer, not the upper layer, is said to expand and be shaped following the engraved surface. Paragraph [0063] discloses that the fine lines (51) having a film thickness remain on the protruding portion (22) as the design (24) by pressing a recessed and smooth engraved surface of the engraved die against the decorative piece material, so the fine lines are pressed through the molding and sunk into the decorative piece as shown by Figures 12a-c. A second high frequency heating step is used to weld the decorative piece material to a base material sheet ([0065]). 
It is not clear what structure of the decorative piece is being claimed by the present claims. As there is no base material sheet recited, it is assumed that the structure recited is prior to the second high frequency heating step. The instant specification does not clarify at which point the upper layer is formed to have “a protruding portion formed into a protruded shape”. Paragraph [0047] states that the thermoplastic synthetic resin film can be molded through high-frequency dielectric heating, however, paragraph [0062] recites that the intermediate layer expands and is shaped following the engraved surface. Paragraph [0063] discloses that the shaping is done on the entire decorative piece material, which as shown by reference “20” in Figure 5 comprises more layers than the structure recited by claim 1. 
The second printing layer is recited as being both part of the upper layer and also pressed into the upper surface of the upper layer. It is not clear how the second printed layer can both be part of the upper layer and also pressed into it, as then it would seem the second printing layer would be pressed into itself, which it is not clear how that would be possible. 
In light of the amendments to claim 1, the structure of the claimed three-dimensional decorative piece is indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Naito (JP 2005-254531; machine translation via EPO) in view of Park et al. (US 2018/0051195).
Regarding claim 6,  Naito teaches a metallic molded sheet that is molded into a  three-dimensional shape via vacuum molding corresponding to the shape of a decorative object used in automotive emblems, wherein the metallic molded sheets of Naito have excellent decorativeness and pale brilliance previously not seen by prior art ([0001-0004, 0032-0034]).  The metallic molded sheet (10, 20; three dimensional decorative piece) of Naito, as shown by Figure 1 reproduced below, is comprised of a thermoplastic resin layer (11; intermediate layer); an adhesive layer (12); a vapor deposited metal layer (13; vapor deposited metal layer) on a lower surface of a transparent thermoplastic resin layer (14; thermoplastic synthetic resin film) (upper layer); a primer layer (18); a blue pigment ink layer (15; first printing layer); and a transparent weather resistant ink layer (16; second printing layer) ([0024-0028, 0034, 0036, 0042]). Naito further teaches that the molded article has a protrusion pattern in the form of a ring portion (54) and an emblem portion (55) as shown in Figure 3 ([0001-0004, 0032-0034]).

    PNG
    media_image1.png
    551
    285
    media_image1.png
    Greyscale

While Naito does not expressly recite that the blue pigment ink layer (15; first printing layer) is a transparent color ink, matte ink or glossy ink, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon the desired visual effects for the metallic molded sheet (10, 20; three dimensional decorative piece).
Naito does not expressly teach that the transparent weather resistant ink layer (16; second printing layer) is printed in a fine line pattern each line having a thickness and width, however, such a modification would have been obvious to one of ordinary skill in the art as a matter of design choice for the desired visual effects for the metallic molded sheet (10, 20; three dimensional decorative piece). It would have been obvious to one of ordinary skill in the art apply both the blue pigment ink layer (15; first printing layer) and transparent weather resistant ink layer (16; second printing layer) in any design to achieve a particular decorative effect desired by the end user, including fine lines as recited by the claims of the instant application. 
Naito does not expressly teach a lower bonding layer on the underside of the thermoplastic resin layer (11; intermediate layer). Park et al. teaches an adhesive composition used in vacuum thermoforming and a decorative sheet used in thermoforming process for making interiors of automobiles, wherein the adhesive layer has excellent adhesive ability and high temperature durability, and  is used to attach the decorative sheet to mold to improve durability and surface texture of the manufactured product ([0025-0026, 0042, 0051-0055, 0066]). Park et al. teaches that the claimed adhesive composition is used for vacuum thermoforming is comprised of polyurethane and acrylic polymer to impart durability at high temperatures, flexibility and high adhesive strength at high temperatures, so that the decorating sheet can be stably attached to the mold without being slid or damaged ([0042, 0051-0055, 0066]). 
Both Naito and Park teach molded articles used in automobiles, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metallic molded article of Naito to include the adhesive layer (thermal bonding film) of Park to stably attach the metallic article to the mold without being slid or damaged as well as provide and adhesive with high durability and adhesiveness at high temperatures.
The limitations reciting “having a protruding portion formed into a protruded shape” and “the fine lines are pressed into an upper surface of the protruding portion the upper layer” are indefinite for the reasons expressed above. Additionally, it appears the limitations are method limitations for a method of using the claimed decorative piece, wherein the method step is performed at a later point in time (see portions of specification cited above). There does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Naito discloses the claimed structure as described in the rejection above, therefore, the metallic molded sheet of Naito in view of Part et al. would be capable of performing in the manner claimed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Naito (JP 2005-254531; machine translation via EPO) in view of Park et al. (US 2018/0051195) and further in view of Fuhse et al. (US 2017/0326900).
Regarding claim 7, Naito in view of Park teaches all the limitations of claim 6 above and while Naito teaches that the transparent weather resistant ink layer (16; second printing layer) is screen printed ([0020]), the reference does not expressly teach that the fine line of the transparent weather resistant ink layer (16; second printing layer) has a width of 0.1mm to 0.25 mm.
Fuhse et al. teaches an optically variable element having an optically variable screen printed pattern formed by screen printing, wherein Fuhse et al. teaches that the widths of the printed lines are within the range of 25 micrometers to 250 micrometers (converting to 0.025 to 0.25mm), which overlaps the claimed range of the instant application ([0054-0055]). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05(I)
As both Naito and Fuhse et al. teach screen printing for application of printed layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the screen printed transparent weather resistant ink layer (16; second printing layer) to have a line width as taught by Fuhse et al. based upon the desired visual effects for the metallic molded sheet (10, 20; three dimensional decorative piece). Furthermore, Fuhse et al. teaches that such line widths are known for screen printing methods. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Naito (JP 2005-254531; machine translation via EPO) in view of Park et al. (US 2018/0051195) and further in view of Khan et al. (US 2016/0024326).
Regarding claim 10, Naito in view of Park et al. teach all the limitations of claim 6 above, however, the references do not teach the upper layer comprised of a vapor deposited metal layer (13; vapor deposited metal layer), a transparent thermoplastic resin layer (14; thermoplastic synthetic resin film), a blue pigment ink layer (15; first printing layer), and a transparent weather resistant ink layer (16; second printing layer), further comprises a migration prevention layer. 
Khan et al. teaches a low molecular weight polyvinyl alcohol/ethylene vinyl alcohol copolymer barrier coating with efficacy against oxygen and nuisance substances that are capable of tolerating higher proportions of organic solvents resulting in faster drying times for barrier coatings, wherein the coatings are capable of forming equivalent dry film weights applied from lower wet film weights (Abstract, [0002, 0021-0031, 0036-0038]). Polyvinyl alcohol and ethylene vinyl alcohol copolymers are well known for their ability to prevent the transmission of oxygen gas and a wide spectrum of other nuisance substances and the barrier properties can be achieved with or without the use of a filler ([0038, 0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper layer comprised of a vapor deposited metal layer (13; vapor deposited metal layer) on a surface of a transparent thermoplastic resin layer (14; thermoplastic synthetic resin film) of the metallic molded sheet taught by Naito in view of Park et al. to include the polyvinyl alcohol/ethylene vinyl alcohol copolymer barrier coating taught by Khan et al. to prevent the transmission of oxygen gas and a wide spectrum of other nuisance substances that may have negative effects on the transparent thermoplastic resin layer (14; thermoplastic synthetic resin film).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Naito (JP 2005-254531; machine translation via EPO) in view of Park et al. (US 2018/0051195), Fuhse et al. (US 2017/0326900) and further in view of Khan et al. (US 2016/0024326).
Regarding claim 11, Naito in view of Park et al. and Fuhse et al. teach all the limitations of claim 7 above, however, the references do not teach the upper layer comprised of a vapor deposited metal layer (13; vapor deposited metal layer), a transparent thermoplastic resin layer (14; thermoplastic synthetic resin film), a blue pigment ink layer (15; first printing layer), and a transparent weather resistant ink layer (16; second printing layer), further comprises a migration prevention layer. 
Khan et al. teaches a low molecular weight polyvinyl alcohol/ethylene vinyl alcohol copolymer barrier coating with efficacy against oxygen and nuisance substances that are capable of tolerating higher proportions of organic solvents resulting in faster drying times for barrier coatings, wherein the coatings are capable of forming equivalent dry film weights applied from lower wet film weights (Abstract, [0002, 0021-0031, 0036-0038]). Polyvinyl alcohol and ethylene vinyl alcohol copolymers are well known for their ability to prevent the transmission of oxygen gas and a wide spectrum of other nuisance substances and the barrier properties can be achieved with or without the use of a filler ([0038, 0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper layer comprised of a vapor deposited metal layer (13; vapor deposited metal layer) on a surface of a transparent thermoplastic resin layer (14; thermoplastic synthetic resin film) of the metallic molded sheet taught by Naito in view of Park et al. and Fuhse et al. to include the polyvinyl alcohol/ethylene vinyl alcohol copolymer barrier coating taught by Khan et al. to prevent the transmission of oxygen gas and a wide spectrum of other nuisance substances that may have negative effects on the transparent thermoplastic resin layer (14; thermoplastic synthetic resin film).

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by Applicants cancelation of claims 8, 9, 12 and 13, as well as amendments to claim 7, 10 and 11 in the response filed July 29, 2022.
In light of the amendments, claim 6 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the reasons expressed above. 

Response-Claim Rejections - 35 USC § 103
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive. 
The Applicant argues ones page 6 and 7 that Naito does not teach the claimed invention, specifically, the reference does not teach that the fine lines are pressed by the engraved die through molding and sunk into the decorative piece material, wherein the protruding portions do not have any recesses or protrusion formed by the fine lines, resulting in a flat design along the engraved surface. This argument is not persuasive. 
The newly added amendments are indefinite for the reasons presented above. Additionally, as stated above, it is not clear what the claimed structure is of the decorative piece of claim 6. 
It is maintained that modifying Naito to have a line pattern would have been obvious to one of ordinary skill in the art as a matter of design choice for the desired visual effects for the metallic molded sheet (10, 20; three dimensional decorative piece). It would have been obvious to one of ordinary skill in the art apply both the blue pigment ink layer (15; first printing layer) and transparent weather resistant ink layer (16; second printing layer) in any design to achieve a particular decorative effect desired by the end user, including fine lines having a width and thickness, as recited by the claims of the instant application. 
Additionally, the claims do not recite or require that the protruding portions do not have any recesses or protrusions formed by the fine lines, resulting in a flat design along the engraved surface. It is not entirely clear how an engraved surface could or would have a flat design, as the commonly accepted definition of “engrave” is “to cut or carve (as letters or designs) on a hard surface” (see https://www.merriam-webster.com/dictionary/engrave). 
The limitation reciting “the fine lines are pressed into an upper surface of the protruding portion of the upper layer” is indefinite for the reasons expressed above, and appears to be a process limitation directed to a process of using the claimed decorative piece that is performed at a later point in time. Naito discloses the claimed structure as described in the rejection above, therefore, the metallic molded sheet of Naito in view of Part et al. would be capable of performing in the manner claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785